Title: To Benjamin Franklin from Francis Coffyn, 5 October 1781
From: Coffyn, Francis
To: Franklin, Benjamin


Monsieur.
Dunkerque ce 5. 8bre. 1781.
J’ai l’honneur d’addresser la presente a votre Excellence Laquelle luÿ sera remise par le Capitain William Gibbons cydevant commandant le navire americain les quatre amis de Boston Lequel a eu le malheur d’Etre pris par les anglois allant d’amsterdam a Boston, il vient d’arriver ici d’Angletterre, et il se propose de se rendre aupres de votre Excellence pour la consulter sur les moyens de retourner dans sa patrie. En consequence je vous Supplie de l’honnorer de vos conseils.

Je suis avec un tres profound respect Monsieur Votre tres humble & tres obeissant Serviteur
F. Coffyn
 
Addressed: A Son Excellence / Monsieur Bn Franklin Ministre / plenipotentiaire des etats unis de / L’amerique Septentrionale a la cour de / France / a Passi pres Paris
Notation: F. Coffin. Oct 5. 1781
